Citation Nr: 0936194	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to April 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the Veteran initially requested that his 
service-connected generalized anxiety disorder be 
recharacterized as posttraumatic stress disorder (PTSD).  See 
September 2006 claim.  The RO denied such request in the 
August 2007 rating decision based, in part, on the lack of a 
verified stressor.  Although the Veteran contested the denial 
of his request to recharacterize his disability as PTSD in 
his November 2007 notice of disagreement, the statement of 
the case and supplemental statement of the case addressed 
only the evaluation based on generalized anxiety disorder.  
However, as the Veteran was advised in the August 2007 rating 
decision, PTSD and generalized anxiety disorder are evaluated 
according to the same rating criteria, as outlined below.  
Accordingly, for the purposes of the Veteran's increased 
rating claim, the Board finds that no further action is 
required as to his request to recharacterize his disability 
as PTSD.


FINDINGS OF FACT

1.  Throughout the period of this appeal, the Veteran's 
generalized anxiety disorder has resulted in deficiencies in 
most areas, including work, family relations, judgment, and 
mood, due to symptoms such as occasional suicidal ideation 
without intent; near-continuous anxiety and depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
including unprovoked irritability with periods of violence; 
difficulty in adapting to stressful circumstances including 
work or a worklike setting; and inability to establish and 
maintain effective relationships.  However, the 
manifestations of such disability have not resulted in total 
occupational and social impairment.

2.  Based on the decision herein, the Veteran is service-
connected for generalized anxiety disorder with a disability 
rating of 70 percent.  Resolving all reasonable doubt in the 
Veteran's favor, he is unemployable due solely to such 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9400 (2008).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

In the instant case, the Veteran was advised in a December 
2006 letter, prior to the initial rating decision issued in 
August 2007, of the criteria for entitlement to a TDIU; that 
he could submit evidence, including medical records and lay 
statements, showing that his generalized anxiety disorder has 
increased in severity; the responsibilities of the Veteran 
and VA in obtaining such evidence; and the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman.  

The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has held that certain additional notice requirements 
apply to increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the 
Veterans Court held that section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life.  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
such worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently issued a decision 
vacating and remanding the decision of the Veterans Court in 
Vazquez-Flores v. Peake.  See Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Sept. 4, 2009).  Specifically, 
the Federal Circuit held that 38 U.S.C.A. § 5103(a) does not 
require the notice of information and evidence necessary to 
substantiate a claim to be veteran-specific.  The court 
reasoned that generic notice in response to the "particular 
type of claim," i.e., a claim for an increased rating, is 
all that is required under its prior decisions.  The Federal 
Circuit further held that VA is not required to notify 
veterans of potential "daily life" evidence.  The court 
reasoned that, while "daily life" evidence may lead to 
evidence of impairment in earning capacity in some cases, the 
VCAA and implementing regulations do not require such 
evidence for proper adjudication of an increased rating 
claim.  The Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Additionally, the court remanded the case to the 
Veterans Court for a determination of whether the notice 
provided to the claimant in Vazquez-Flores v. Peake satisfied 
the duty to notify in light of the analysis as summarized 
herein.  Id.  

Although it remains unclear whether additional notice is now 
required under Vazquez-Flores v. Peake, 22 Vet. App. at 43, 
in light of the pending remand from the Federal Circuit, the 
Board finds that such notice was provided in this case.  
Specifically, the Veteran was advised in an August 2008 
letter of the criteria under which his generalized anxiety 
disorder is rated, what specific symptoms are necessary to be 
granted a higher rating, that he should submit evidence 
demonstrating the impact such disability has on his 
employment and daily life, and examples of the types of 
medical and lay evidence that are relevant to his claim for 
an increased rating.  The Board notes that this letter was 
sent after the AOJ's initial unfavorable decision and, 
therefore, was not timely.  See Pelegrini, 18 Vet. App. at 
119-20.  However, as the Veteran's claims were readjudicated 
after such notice was sent in an October 2008 supplemental 
statement of the case, the timing defect has been cured.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects were either cured or did not affect 
the essential fairness of the adjudication of the Veteran's 
claims.  

The Board further finds that VA has satisfied its duty to 
assist.  The Veteran's VA and private treatment records have 
been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  Furthermore, the Veteran was provided with VA 
examinations in July 2007 and July 2008 in connection with 
his claims for an increased rating and a TDIU.  The Board 
notes that the Veteran argued in his February 2008 
substantive appeal that the July 2007 VA examinations, which 
assessed both general health and mental status, were 
inadequate for adjudication purposes.  However, the Veteran 
was provided with additional VA examinations concerning such 
matters in July 2008.  Neither he nor his representative have 
argued that such examinations are inadequate, and a review of 
the examination reports reveals no inadequacies.  As such, 
the Board finds that the medical evidence of record is 
sufficient to fairly adjudicate the Veteran's claims and 
another VA examination is unnecessary.

Under the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran are to be 
avoided).  VA has satisfied its duty to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness 
of the proceedings.  As such, the Veteran will not be 
prejudiced by the issuance of a final decision on his claims.



II. Analysis

Increased rating claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from diseases 
and injuries encountered as a result of or incident to 
military service, and it is intended to compensate for 
impairment of earning capacity as a result of such injuries 
or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt shall be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Additionally, the Board must consider the 
application of staged ratings, which are appropriate when the 
evidence demonstrates distinct time periods in which the 
disability exhibits symptoms that would warrant different 
ratings during the course of the appeal.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  Additionally, the extent of 
social impairment shall be considered, but an evaluation may 
not be assigned based solely on the basis of social 
impairment. 38 C.F.R. § 4.126. 

Here, the Veteran's generalized anxiety disorder is currently 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  a rating is assigned for a mental disorder based 
on the manifestation of particular symptoms.  

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code 9400. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating for a mental disorder.  
In addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The DSM-IV provides for a global assessment of functioning 
(GAF), which is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A GAF score 
of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).   

In this case, the evidence of record includes statements from 
the Veteran and his wife; treatment records from VA and the 
Veteran's private psychotherapists, Dr. Gurnani and Ms. 
Marks, LCSW, covering the period of this appeal; and VA 
examinations dated in July 2007 and July 2008.  The Board 
notes that the two VA examinations concerning a mental 
disorder were conducted by the same examiner.  

As summarized below, the evidence of record reflects that the 
Veteran has had deficiencies in most areas, including work, 
family relations, and mood, throughout the course of this 
appeal.  He has received VA treatment for his mental disorder 
since 2001, as well as weekly individual psychotherapy from 
Dr. Gurnani and Ms. Marks since 2005.  He takes psychotropic 
medications for anxiety and depression.  The Veteran reported 
at the July 2008 VA examination that his medications help to 
calm him down and make him not as depressed, and his therapy 
sessions help him "get things out of his system."  Ms. 
Marks confirmed in a January 2007 letter that her therapy is 
supportive in nature and allows the Veteran to vent his 
emotions.  Her records indicate that continuing goals include 
anxiety and anger management, as well as mood stabilization.

The Veteran generally denied suicidal and homicidal thoughts 
during treatment and at the VA examinations.  However, he 
indicated in March and December 2006 that he had suicidal 
thoughts but would not act on them because his wife and 
grandson, whom they raise together, need him.  See VA 
treatment records.  The Board notes that the Veteran 
indicated in November 2006 that he had suicidal thoughts 
earlier in the week, and Ms. Marks indicated that these 
thoughts may be related to a decrease in his medications.  
However, the Veteran's medications were subsequently 
increased again, and he continued to have occasional thoughts 
of suicide.  The Board notes that the Veteran stated in his 
February 2008 substantive appeal that he has thoughts of 
suicide and a plan including drugs and alcohol; however, he 
indicated at the July 2008 VA examination that he had no such 
thoughts.

VA and private treatment records from 2005 forward indicate 
that the Veteran suffers from near-continuous anxiety and 
depression, which affect his ability to function 
independently, appropriately, and effectively.  The Board 
notes that the Veteran reported to his VA provider in July 
2006 that his symptoms of depression had improved 
considerably; however, he stated in December 2006 that he was 
constantly depressed due to financial strain.  Furthermore, 
the Veteran's private treatment records reflect that he 
continued to have symptoms of severe depression.  For 
example, he has little energy or motivation, frequent 
feelings of hopelessness, a frequently flat or sad affect, is 
detached from others, and awakens during the night due in 
part to nightmares.  Additionally, he is constantly agitated, 
finds it difficult to relax, and is easily startled by sudden 
loud noises, such as a plate dropping or children playing 
violently.  Dr. Gurnani and Ms. Marks have indicated that the 
Veteran is constantly depressed and anxious despite therapy 
and medications.  

The Veteran also has frequent and unprovoked irritability, 
including sudden outbursts of anger and agitation.  See, 
e.g., March 2006 VA record, letters from Ms. Marks and Dr. 
Gurnani.  He has flashbacks and gets very emotional and upset 
when he watches anything having to do with any war.  See 
September 2006 letter from Veteran; May 2006 record from Dr. 
Gurnani.  The Veteran's wife reported an incident in November 
2006 where he kicked their dog and hit their grandson for no 
reason.  Additionally, the Veteran reported an incident where 
he almost threw his grandson against a wall and choked him 
when the child kicked him in the ankle, stating that he was 
able to restrain himself to shaking and screaming at the 
child.  The Veteran states that he does not hit people but 
frequently punches inanimate objects, including making holes 
in walls, due to his anger.  Ms. Marks indicated in September 
2006 that the Veteran verbalizes or internalizes his feelings 
of anger and violence, resulting in depression.  Dr. Gurnani 
stated in a February 2008 letter that the Veteran does not 
act on his violent thoughts primarily due to medications.  

The Veteran also has difficulty in adapting to stressful 
circumstances, including work or a worklike setting.  He has 
stated several times that he retired from his long-term 
position with a New York veterans' assistance program in 
October 1998 for a variety of reasons, including that he no 
longer had the patience to deal with the public and had 
frequent arguments with coworkers that almost led to physical 
confrontations.  See, e.g., July 2007 notice of disagreement; 
July 2008 VA examination.  The Veteran stated in his February 
2008 substantive appeal that he has trouble in a work setting 
because he does not like people telling him what to do.  Ms. 
Marks indicated in a September 2006 letter that the Veteran 
is easily enraged by stress-producing situations and is not a 
good candidate for employment due to his daily stressors and 
erratic moods.  Similarly, Dr. Gurnani indicated in October 
2007 and February 2008 that the Veteran has poor coping 
skills, especially under stressful situations and when 
dealing with conflicts.

Furthermore, the Veteran is unable to establish and maintain 
effective relationships.  Although he has been married to his 
current wife for over 20 years, he described their 
relationship as "platonic," stating that they have not been 
intimate in more than 10 years.  Treatment records reflect 
frequent complaints of arguments with his wife and grandson.  
The Veteran does have a close relationship with his grandson 
and with his three adult children.  However, he has only one 
close friend who lives in New York and has made no friends in 
Florida although he has lived there for several years.  The 
Veteran's wife stated that he hides in his room until guests 
leave, and he only has friends on the Internet because he is 
bad with face-to-face relationships.  The Veteran has 
indicated that he is not comfortable in crowds, and his wife 
stated that they do not go out socially because the Veteran 
frequently confronts people.  Dr. Gurnani stated in October 
2007 and February 2008 that the Veteran is very isolative and 
has extremely poor interpersonal and social skills.

The Board notes that a December 2005 evaluation by Dr. 
Gurnani indicates that he had good judgment and impulse 
control and a GAF score of 70 for that year and the previous 
year.  As noted above, such a score generally reflects a mild 
degree of social or occupational impairment, with some 
effective interpersonal relationships.  The July 2007 and 
July 2008 VA examinations reflect a GAF score of 55, which 
indicates the presence of moderate symptoms or moderate 
functional impairment.  However, the GAF score provides a 
general indication of a Veteran's state at a particular point 
in time.  Moreover, the GAF score is not conclusive of the 
degree of impairment but, rather, must be considered together 
with all evidence of record.  See 38 C.F.R. § 4.126.

For the foregoing reasons, the Board finds that the Veteran 
is entitled to a rating of 70 percent, but no higher, for his 
generalized anxiety disorder.  A higher schedular rating is 
not warranted because the evidence of record does not show 
total occupational and social impairment.  Specifically, 
periodic evaluations reflect normal thought processes and 
speech patterns, little to no short-term or long-term memory 
loss, and no disorientation to time or place.  The Veteran 
has consistently denied delusions and hallucinations.  Other 
than his frequent irritability and anger outbursts, there is 
no evidence of grossly inappropriate behavior, including 
obsessive or ritualistic behavior.  Although the Veteran has 
occasional thoughts of suicide and violent outbursts, there 
is no indication that he presents a persistent danger to 
himself or others, as such thoughts are controlled by 
medication and/or feelings of responsibility toward his wife 
and grandson.  Additionally, there is no indication that the 
Veteran is unable to perform activities of daily living, such 
as maintaining minimal personal hygiene.  

In coming to this conclusion, the Board has considered 
whether the Veteran is entitled to staged ratings for his 
generalized anxiety disorder.  See Hart, 21 Vet. App. at 509-
10.  The evidence of record, including both lay and medical 
evidence, demonstrates that the Veteran's disability has not 
been more or less disabling than is reflected in the rating 
assigned herein at any time during the course of the appeal.  
As such, staged ratings are not appropriate.  

Additionally, the Board finds no basis upon which to assign 
an evaluation in excess of the rating assigned herein for the 
Veteran's generalized anxiety disorder under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

The Board has considered whether this matter should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

Here, there is no evidence that the Veteran's service-
connected disability has required frequent hospitalization.  
Although Ms. Marks discussed the possibility of 
hospitalization with the Veteran at several points in January 
2006, he has not been hospitalized due to his generalized 
anxiety disorder during the course of this appeal.  The Board 
notes that the record reflects that the Veteran retired in 
October 1998 due in part to symptoms of such condition.  
However, he indicated that family problems, retirement 
incentives from the state, and eligibility for Social 
Security retirement benefits also factored into his decision 
to retire.  The Board further notes that the Veteran 
indicated in January 2007 that he was criticized while 
working for taking too much sick time.  However, the degrees 
of disability specified in the rating schedule are generally 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the various grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

To warrant extra-schedular consideration, the evidence must 
present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In this case, the evidence of record does not 
reflect that manifestations of the Veteran's generalized 
anxiety disorder resulted in a marked functional impairment 
to a degree other than that addressed by VA's rating 
schedule.  As such, the Board finds that the Veteran's 
disability does not present such an exceptional or unusual 
disability picture as to require consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  See Thun 
v. Peake, 22 Vet. App. 111, 118 (2008); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).

TDIU claim

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Therefore, the rating boards are required to submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.

In making the determination as to whether a veteran is 
unemployable for VA purposes, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to his or her age or any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2008); see also Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. 
App. 342 (2000).  To warrant a TDIU, the record must reflect 
some factor which takes the veteran's case outside the norm 
of his or her service-connected disabilities.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough, as a high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 
C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, a veteran need not 
show 100 percent unemployability in order to be entitled to a 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. 
Cir. 2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In the instant case, the Veteran is service-connected for 
generalized anxiety disorder with a disability rating of 70 
percent, as assigned herein.  As such, he meets the schedular 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  The remaining 
inquiry is whether he is unable to secure or follow 
substantially gainful occupation due solely to his service-
connected disability.  

As noted above, the Veteran has been retired since October 
1998 due partly to symptoms of his generalized anxiety 
disorder.  The July 2007 and July 2008 VA examination reports 
for general medical purposes reflect that the Veteran is not 
unemployable due solely to such disability.  The Board notes 
that these two examinations were conducted by the same VA 
examiner.  In contrast, the Veteran's private 
psychotherapists, Dr. Gurnani and Ms. Marks, both opined that 
the Veteran is currently unemployable due to his generalized 
anxiety disorder.  See September 2006 letter from Ms. Marks; 
October 2007 letter from Dr. Gurnani.  

The VA and private medical opinions are each based on a 
review of the Veteran's medical and treatment history, his 
level of education and prior work experience, and mental 
examination(s).  The Board notes that the opinions of Dr. 
Gurnani and Ms. Marks were based on their treatment of the 
Veteran over the years, whereas the VA examiner's opinions 
were based on his review of such treatment records and two 
separate examinations.  However, the VA examiner is more 
familiar with VA's definition of unemployability.  As such, 
the Board finds that the evidence is in relative equipoise 
and the benefit of the doubt doctrine applies.  38 U.S.C.A. 
§ 5107.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that he is unemployable due solely 
to his generalized anxiety disorder.

As the Veteran meets the schedular threshold for a TDIU and 
is unemployable due to his service-connected disability, he 
is entitled to a TDIU.


ORDER

A rating of 70 percent for a generalized anxiety disorder is 
granted.

A TDIU is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


